                                            Case 2:17-cv-03038-JJT Document 50 Filed 11/19/18 Page 1 of 3



                                     1   Robert T. Mills (Arizona Bar #018853)
                                         Sean A. Woods (Arizona Bar #028930)
                                     2   Jordan C. Wolff (Arizona Bar #034110)
                                         MILLS + WOODS LAW, PLLC
                                     3   5055 North 12th Street, Suite 101
                                         Phoenix, Arizona 85014
                                     4   Telephone 480.999.4556
                                         docket@millsandwoods.com
                                     5   Attorneys for Plaintiff
                                     6
                                     7                          UNITED STATES DISTRICT COURT
                                     8                           FOR THE DISTRICT OF ARIZONA
                                     9    Madison Alley Transportation &               Case No.: 2:17-cv-03038-JJT
                                    10    Logistics, Inc., a New York Corporation,
                                                                                           NOTICE OF DEPOSITION OF
                                    11                          Plaintiff,                   JENNIFER NIKBAKHT
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC




                                                        vs.
   Phoenix, AZ 85014-2555




                                          Western Truck Insurance Services, Inc., a (Assigned to the Hon. John J. Tuchi)
          480.999.4556




                                    13
                                    14    California corporation, Robert Dion and
                                          Jane Doe Dion, husband and wife, John
                                    15    Does and Jane Does I-X, ABC
                                          Partnerships I-X, ABC Limited Liability
                                    16
                                          Companies I-X, and XYZ Corporations I-
                                    17    X,
                                                              Defendants.
                                    18
                                    19         PLEASE TAKE NOTICE that, pursuant to Rule 30, Federal Rules of Civil
                                    20 Procedure, testimony will be taken upon oral examination of the person whose name, or
                                    21 general description sufficient to identify the person, and address are stated below, at the
                                    22 time and place stated below, before an officer authorized by law to administer oaths.
                                    23         PERSON TO BE EXAMINED:                   Jennifer Nikbakht
                                    24         DATE OF DEPOSITION:                      November 28, 2018
                                    25         TIME OF DEPOSITION:                      10:00 am
                                    26         PLACE OF DEPOSITION:                     11950 Aviation Blvd
                                                                                        Inglewood, CA 90304
                                    27
                                               METHOD OF RECORDING:                     Stenographic
                                    28
                                         Case 2:17-cv-03038-JJT Document 50 Filed 11/19/18 Page 2 of 3



                                     1     COURT REPORTER:                      Coash & Coash
                                     2
                                         RESPECTFULLY SUBMITTED this 19th day of November 2018.
                                     3
                                     4                                   MILLS + WOODS LAW, PLLC
                                     5
                                     6                                   By      /s/ Jordan C. Wolff
                                                                               Robert T. Mills
                                     7                                         Sean A. Woods
                                     8                                         Jordan C. Wolff
                                                                               5055 N 12th Street, Suite 101
                                     9                                         Phoenix, AZ 85014
                                                                               Attorneys for Plaintiff
                                    10
                                    11
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014
          480.999.4556




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                           2
                                            Case 2:17-cv-03038-JJT Document 50 Filed 11/19/18 Page 3 of 3



                                     1                               CERTIFICATE OF SERVICE
                                     2         I hereby certify that on November 19, 2018, I electronically transmitted the
                                     3 foregoing document to the Clerk’s office using the Court’s CM/ECF Filing System and
                                     4 transmittal of a Notice of Electronic Filing to the following CM/ECF Registrants:
                                     5
                                       Robert B. Zelms
                                     6
                                       Nishan J. Wilde
                                     7 MANNING & KASS
                                       ELLROD, RAMIREZ, TRESTER LLP
                                     8 3636 North Central Avenue, 11th Floor
                                     9 Phoenix, Arizona 85012
                                       Attorneys for Defendants
                                    10
                                    11
                                               /s/ Jordan C. Wolff
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014
          480.999.4556




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                   3
